DETAILED ACTION
The instant application having Application No. 16/762,512 filed on May 8, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 15, 2017 (Japan 2017-219744).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The applicant’s drawings submitted on May 8, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated May 8, 2020 and February 8, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation on lines 5-7 “a base body that includes a first surface portion arranged to be oriented toward the base plate, and is connected to the base plate” is indefinite because it is unclear what must be connected to the base plate, the base body or the first surface portion. From the specification, the examiner’s best guess is that it is the base body that needs to be connected to the base plate. In which case this limitation would be more clearly written and explicitly stated if it were re-worded to recite: “a base body that includes a first surface portion arranged to be oriented toward the base plate, wherein the base body is connected to the base plate”. If it is the first surface portion that is connected to the base plate, the claim would be clearer if it was reworded to recite: “a base body that includes a first surface portion arranged to be oriented toward the base plate[[,]] and [[is]] connected to the base plate”. Appropriate correction is required.
	Claims 2-17 depend from claim 1 and inherit this indefiniteness rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 12-13 and 16-17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kobori et al. USPGPub 20160097912 (hereafter Kobori).
Regarding claim 1, Kobori teaches (Figs. 1 and 2) “An image-capturing apparatus (paragraph 3 “an imaging device which captures an image of a photographic subject”) comprising:
a base plate (driving substrate 17) on which an imaging element is implemented (imaging element 12 see position thereof on 17 in Fig. 1);
a base body (intermediate member 15 and lens holder 16) that includes a first surface portion (Fig. 2, element 27, paragraph 43: “the rear surface 27 of the flange portion 15a”) arranged to be oriented toward the base plate (27 is oriented toward 17, see Fig. 2), and is connected to the base plate (16 is connected to 17 via surfaces 34 and 43, see Fig. 2 and paragraph 48);
a lens holding section (lens barrel 13) that includes a second surface portion (the front surface 26 of the flange portion 13b) spaced from the first surface portion (paragraph 43: “The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive” there is an adhesive 53 between them therefor they are spaced apart from each other by the thickness of the adhesive), and holds a lens section (imaging lens 11) that forms an image of light that enters the lens section (paragraph 42: “the imaging element 12 is located at the focusing position of the imaging lens 11”); and
a first bonding material that is filled into a space between the first surface portion and the second surface portion to connect the base body and the lens holding section (adhesive 53, paragraph 43: “the rear surface 27 of the flange portion 15a and the front surface 26 of the flange portion 13b are joined to each other. The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive.”).
 Regarding claim 8, Kobori teaches “The image-capturing apparatus according to claim 1 (see above), wherein 
the base body is spaced from the base plate (paragraph 48: “A rear surface 34 of the base portion 16b is joined to a joint surface 43 of a driving substrate 17 by, for example, an adhesive.” thus they are spaced apart from each other by the thickness of the adhesive), and
the image-capturing apparatus further comprises a second bonding material that is filled into a space between the base plate and the base body to connect the base plate and the base body (paragraph 48: “A rear surface 34 of the base portion 16b is joined to a joint surface 43 of a driving substrate 17 by, for example, an adhesive.”).
 Regarding claim 9, Kobori teaches “The image-capturing apparatus according to claim 8 (see above), wherein 
the second bonding material connects the base plate and the base body (paragraph 48: “A rear surface 34 of the base portion 16b is joined to a joint surface 43 of a driving substrate 17 by, for example, an adhesive.”) such that the lens section is able to form an image of a subject on the imaging element (paragraph 15: “The imaging lens is held by a lens barrel and forms an image of a photographic subject. The imaging element captures the image of the photographic subject which is formed by the imaging lens.”), the subject being situated a specified distance away from the imaging element (paragraph 52: “a back focus coincides with an imaging surface of the imaging element 12 from the rear-.”
Regarding claim 12, Kobori teaches “the image-capturing apparatus according to claim 1 (see above), wherein due to thermal expansion and contraction of the first bonding material (paragraph 6: “the expansion or the contraction of each portion configuring the imaging device.” “each portion” would include every portion of the imaging device including the adhesives), the lens holding section is moved in a direction substantially parallel to an optical axis of the lens section (paragraph 44: “when the intermediate member 15 or the lens barrel 13 expands (or contracts), the flange portion 13b slides with respect to the body portion 15b”).
Regarding claim 13, Kobori teaches “the image-capturing apparatus according to claim 12 (see above), wherein the base body includes an outer peripheral portion (intermediate member 15, which is an outer peripheral portion see e.g. Fig. 1) that has a cylindrical shape (paragraph 35: “The lens barrel 13 has a cylindrical portion 13a and flange portions 13b and 13c and is a substantially cylindrical member as a whole.” thus the intermediate member 15 is also cylindrical see also the discussion of the prior art in paragraph 8 “a double structure composed of an outer cylinder and an inner cylinder”) and extends in the direction substantially parallel to the optical axis (see Fig. 1, optical axis L1), and the lens holding section is inserted into the outer peripheral portion (13 is inserted into 15 see e.g. Fig. 1).”
Regarding claim 16, Kobori teaches “The image-capturing apparatus according to claim 1, wherein the lens section includes at least one lens (Figs. 1 and 2 depict imaging lens 11 having 6 lenses therein).”
Regarding claim 17, Kobori teaches “The image-capturing apparatus according to claim 1, wherein the image-capturing apparatus is configured as an in-vehicle device (paragraph 5: “a car-mounted camera which is mounted on a moving body (for example, an automobile, a motorcycle, a bicycle, a ship, or an aircraft) for travel recording, support of parking in a garage, or the like”).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. USPGPub 20160097912 (hereafter Kobori) as applied to claim 1 above, and further in view of Scheja USPGPub 20180042106 (hereafter Scheja).
Regarding claim 2, Kobori teaches “The image-capturing apparatus according to claim 1, (see above)” and further teaches “an amount of shift of an image-formation position is nearly zero (paragraph 14 “an imaging device in which focus movement due to a temperature variation is suppressed” paragraph 54: “it is possible to prevent the focus movement due to a temperature variation”), the shift of the image-formation position being caused due to a change in temperature (paragraph 14 “focus movement due to a temperature variation is suppressed” also paragraph 54), the image-formation position being a position at which an image of the light that enters the lens section is formed (paragraph 15: “The imaging lens is held by a lens barrel and forms an image of a photographic subject. The imaging element captures the image of the photographic subject which is formed by the imaging lens.”)”. 
wherein a coefficient of linear expansion of the first bonding material is set such that an amount of shift of an image-formation position is nearly zero”
Scheja teaches an image-capturing apparatus (camera system 10) wherein a coefficient of linear expansion of the first bonding material is set such that an amount of shift of an image-formation position is nearly zero (paragraph 24: “the adhesive is selected in such a way that it can absorb the thermal tensions which arise on account of different coefficients of thermal expansion of the components to be connected, and so the components do not move, or only move minimally, in relation to one another despite the different expansions. By way of example, such an adhesive has a coefficient of thermal expansion in the region of a.sub.K=22*10.sup.−6/K to 25*10.sup.−6/K”)”.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the coefficient of linear expansion of the adhesive such that the components do not move, or only move minimally, in relation to one another despite the different expansions as taught by Scheja in the apparatus of Kobori for the purpose of further minimizing the effects of temperature variations. 

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. USPGPub 20160097912 (hereafter Kobori) as applied to claim 1 above, and further in view of Scheja USPGPub 20180042106 (hereafter Scheja) and Zmek et al. USPGPub 20150343885 (hereafter Zmek).
	Regarding claim 3, Kobori teaches “the image-capturing apparatus according to claim 1, … a distance from the first surface portion to the second surface portion (paragraph 43: “The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive” there is an adhesive 53 between them therefor they are spaced apart . However, Kobori is silent regarding “wherein a coefficient of linear expansion of the first bonding material is set according to a distance from the first surface portion to the second surface portion.”
	Scheja teaches “an image-capturing apparatus (camera system 10) wherein a coefficient of linear expansion of the first bonding material is set (paragraph 24: “the adhesive is selected in such a way that it can absorb the thermal tensions which arise on account of different coefficients of thermal expansion of the components to be connected, and so the components do not move, or only move minimally, in relation to one another despite the different expansions. By way of example, such an adhesive has a coefficient of thermal expansion in the region of a.sub.K=22*10.sup.−6/K to 25*10.sup.−6/K”)”.
	Zmek teaches an imaging apparatus (paragraph 14 “precision optical element, such as a lens”) the first bonding material is set according to a distance from the first surface portion to the second surface portion (paragraph 4: “the stresses imposed after a temperature change on a precision optical element assembly consisting of materials having differences in CTE (e.g., a metal frame, an elastomer bond, and a glass window) can be relieved by choosing a compensatory thickness of an adhesive material. This common practice, known as “athermalization,” compensates for the difference in thermal expansion by employing an adhesive that will freely expand and contract based upon the relative forces.”).
	Thus Kobori teaches the apparatus of claim 3 except for choosing a coefficient of linear expansion of the adhesive (Scheja) according to a distance from one bonding surface to another bonding surface (Zmek).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the coefficient of linear expansion of the adhesive as taught by Scheja while commensurately setting the thickness of the adhesive material as taught by 
Regarding claim 5, Kobori teaches “the image-capturing apparatus according to claim 1, wherein a distance from the first surface portion to the second surface portion (paragraph 43: “The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive” there is an adhesive 53 between them therefor they are spaced apart from each other by the thickness of the adhesive)”. However, Kobori is silent regarding
“wherein a distance … is set according to a coefficient of linear expansion of the first bonding material.”
Zmek teaches an imaging apparatus (paragraph 14 “precision optical element, such as a lens”) “wherein a distance … is set” (paragraph 4: “the stresses imposed after a temperature change on a precision optical element assembly consisting of materials having differences in CTE (e.g., a metal frame, an elastomer bond, and a glass window) can be relieved by choosing a compensatory thickness of an adhesive material. This common practice, known as “athermalization,” compensates for the difference in thermal expansion by employing an adhesive that will freely expand and contract based upon the relative forces.”).
Scheja teaches “an image-capturing apparatus (camera system 10) a coefficient of linear expansion of the first bonding material (paragraph 24: “the adhesive is selected in such a way that it can absorb the thermal tensions which arise on account of different coefficients of thermal expansion of the components to be connected, and so the components do not move, or only move minimally, in relation to one another despite the different expansions. By way of example, such an adhesive has a coefficient of thermal expansion in the region of a.sub.K=22*10.sup.−6/K to 25*10.sup.−6/K”)”.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the coefficient of linear expansion of the adhesive as taught by Scheja while commensurately setting the thickness of the adhesive material as taught by Zmek in the apparatus of Kobori for the purpose of further minimizing the variation due to temperature changes. 
Regarding claim 6, Kobori teaches “the image-capturing apparatus according to claim 1 (see above), … a distance from the first surface portion to the second surface portion (paragraph 43: “The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive” there is an adhesive 53 between them therefor they are spaced apart from each other by the thickness of the adhesive) … an amount of thermal expansion and contraction of the base body (paragraph 21: “It is preferable that the linear expansion coefficient of the intermediate member is greater than or equal to 00.1×10.sup.−6 K.sup.−1 (1/K) and less than or equal to 40×10.sup.−6 K.sup.−1 (1/K).” the linear expansion coefficient determines the amount of thermal expansion and contraction of the intermediate member) and an amount of thermal expansion and contraction of the lens holding section (paragraph 20: “It is preferable that the linear expansion coefficient of the lens barrel is greater than or equal to 10×10.sup.−6 K.sup.−1 and less than or equal to 70×10.sup.−6 K.sup.−1.” the linear expansion coefficient determines the amount of thermal expansion and contraction of the lens barrel).”

Scheja teaches “an image-capturing apparatus (camera system 10) a coefficient of linear expansion of the first bonding material (paragraph 24: “the adhesive is selected in such a way that it can absorb the thermal tensions which arise on account of different coefficients of thermal expansion of the components to be connected, and so the components do not move, or only move minimally, in relation to one another despite the different expansions. By way of example, such an adhesive has a coefficient of thermal expansion in the region of a.sub.K=22*10.sup.−6/K to 25*10.sup.−6/K”)”.
Zmek teaches an imaging apparatus (paragraph 14 “precision optical element, such as a lens”) “wherein a distance … is set” (paragraph 4: “the stresses imposed after a temperature change on a precision optical element assembly consisting of materials having differences in CTE (e.g., a metal frame, an elastomer bond, and a glass window) can be relieved by choosing a compensatory thickness of an adhesive material. This common practice, known as “athermalization,” compensates for the difference in thermal expansion by employing an adhesive that will freely expand and contract based upon the relative forces.”).
Thus Kobori teaches the apparatus of claim 6 except for choosing a coefficient of linear expansion of the adhesive (Scheja) and a distance from one bonding surface to another bonding surface (Zmek).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the coefficient of linear expansion of the adhesive as taught by Scheja while commensurately setting the thickness of the adhesive material as taught by 
Regarding claim 7, Kobori teaches “the image-capturing apparatus according to claim 1 (see above), … a distance from the first surface portion to the second surface portion (paragraph 43: “The rear surface 27 of the flange portion 15a and the flange portion 13b are joined to each other by an adhesive” there is an adhesive 53 between them therefor they are spaced apart from each other by the thickness of the adhesive) … a change in a focal length of the lens section (paragraph 14: “provide an imaging device in which focus movement due to a temperature variation is suppressed”), the change in the focal length of the lens section being caused due to a change in temperature (paragraph 14: “provide an imaging device in which focus movement due to a temperature variation is suppressed”).
However Kobori fails to explicitly teach “wherein a coefficient of linear expansion of the first bonding material and a distance from the first [bonding surface] to the second [bonding surface] are set.”
Scheja teaches “an image-capturing apparatus (camera system 10) a coefficient of linear expansion of the first bonding material (paragraph 24: “the adhesive is selected in such a way that it can absorb the thermal tensions which arise on account of different coefficients of thermal expansion of the components to be connected, and so the components do not move, or only move minimally, in relation to one another despite the different expansions. By way of example, such an adhesive has a coefficient of thermal expansion in the region of a.sub.K=22*10.sup.−6/K to 25*10.sup.−6/K”)”.
Zmek teaches an imaging apparatus (paragraph 14 “precision optical element, such as a lens”) “wherein a distance … is set” (paragraph 4: “the stresses imposed after a temperature change on a precision optical element assembly consisting of materials having differences in CTE 
Thus Kobori teaches the apparatus of claim 7 except for choosing a coefficient of linear expansion of the adhesive (Scheja) and a distance from one bonding surface to another bonding surface (Zmek).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the coefficient of linear expansion of the adhesive as taught by Scheja while commensurately setting the thickness of the adhesive material as taught by Zmek in the apparatus of Kobori for the purpose of further minimizing the variation due to temperature changes. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. USPGPub 20160097912 (hereafter Kobori) as applied to claim 1 above, and further in view of Zmek et al. USPGPub 20150343885 (hereafter Zmek).
	Regarding claim 4, Kobori teaches “the image-capturing apparatus according to claim 1 (see above) … the image-formation position being a position at which an image of the light that enters the lens section is formed (paragraph 15: “The imaging lens is held by a lens barrel and forms an image of a photographic subject. The imaging element captures the image of the photographic subject which is formed by the imaging lens.”).” However, Kobori is silent regarding “wherein a distance from the first surface portion to the second surface portion is set such that an amount of shift of an image-formation position is nearly zero, the shift of the image-formation position being caused due to a change in temperature.”
wherein a distance from the first surface portion to the second surface portion is set such that an amount of shift of an image-formation position is nearly zero (paragraph 4: “the stresses imposed after a temperature change on a precision optical element assembly consisting of materials having differences in CTE (e.g., a metal frame, an elastomer bond, and a glass window) can be relieved by choosing a compensatory thickness of an adhesive material. This common practice, known as “athermalization,” compensates for the difference in thermal expansion by employing an adhesive that will freely expand and contract based upon the relative forces.”), the shift of the image-formation position being caused due to a change in temperature (paragraph 4 “compensates for the difference in thermal expansion”).”
 	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the thickness of the adhesive as taught by Zmek in the apparatus of Kobori for the purpose of further minimizing the variation due to temperature changes. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobori et al. USPGPub 20160097912 (hereafter Kobori) as applied to claim 8 above, and further in view of Watanabe PGPub 20100302658 (hereafter Watanabe).
Regarding claim 11, Kobori teaches “the image-capturing apparatus according to claim 8” but is silent regarding “wherein at least one of the first bonding material or the second bonding material is a photocurable adhesive”.
Watanabe teaches an image-capturing apparatus (paragraph 6: “an optical device such as … a camera.”) wherein at least one … bonding material is a photocurable adhesive (paragraph 15: “The curable material may be a photocurable adhesive which is cured by a predetermined wavelength range of light”).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a photocurable adhesive as taught by Watanabe as the bonding material of Kobori since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Allowable Subject Matter
Claims 10 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art taken either singly or in combination, fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein a coefficient of linear expansion of the first bonding material and a distance from the first surface portion to the second surface portion are set according to a coefficient of linear expansion of the second bonding material.” (emphasis added).
	Regarding claim 14, the prior art taken either singly or in combination, fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the outer peripheral portion includes at least one slit portion that is formed in the direction substantially 
	Claim 15 depends from claim 14 and is allowable for at least the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872